PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 15-4408


UNITED STATES OF AMERICA,

                    Plaintiff − Appellee,

             v.

RAYMOND BULLETTE, III, a/k/a Scrap,

                    Defendant − Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Roger W. Titus, Senior District Judge. (8:13−cr−00525−RWT−3)


Argued: March 24, 2017                                         Decided: April 20, 2017


Before DUNCAN, KEENAN, and THACKER, Circuit Judges.


Affirmed by published opinion. Judge Duncan wrote the opinion, in which Judge
Keenan and Judge Thacker joined.


ARGUED: Jaime Ann Santos, GOODWIN PROCTER, LLP, Washington, D.C., for
Appellant.    Michael Thomas Packard, OFFICE OF THE UNITED STATES
ATTORNEY, Greenbelt, Maryland, for Appellee. ON BRIEF: Michael Lawlor,
LAWLOR & ENGLERT, LLC, Greenbelt, Maryland, for Appellant. Rod J. Rosenstein,
United States Attorney, Baltimore, Maryland, Leah Jo Bressack, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.
DUNCAN, Circuit Judge:

       This appeal arises out of a warrantless vehicle search that the Drug Enforcement

Agency (“DEA”) conducted at an active crime scene. Defendant-Appellant Raymond

Bullette, III, appeals the district court’s denial of his motion to suppress. For the reasons

that follow, we affirm.



                                             I.

                                             A.

       In 2012, DEA Special Agent Brian Willey (“Agent Willey”) and his team began

investigating a Phencyclidine (“PCP”) drug manufacturing and distribution conspiracy

they believed to be based in California.          In February 2013, local law enforcement

responded to a call about a house fire in the California desert, near Lake Los Angeles.

Investigation of the fire revealed chemical containers of various sizes used in PCP

manufacturing.    Local law enforcement asked the DEA to investigate whether the

property was in fact a PCP lab.

       During the investigation, neighbors told Agent Willey’s team that they had “been

smelling strong chemical odors in the air for approximately two years before” the fire.

J.A. 96. Law enforcement asked the neighbors to call if they observed any vehicles or

strange activity on the property.

       A few months later, on the evening of May 31, 2013, the local sheriff’s

department responded to a neighbor’s report of suspicious activity on the property. Upon

arriving at approximately 1:00 a.m., the deputies saw three vehicles parked by a plywood

                                             2
shed in an open field--a Pontiac sedan, a minivan, and a Toyota pick-up truck. Law

enforcement found all the vehicles unlocked, and the Toyota’s doors open. The deputies

conducted a safety sweep around the area and found no one on the property. Agent

Willey arrived at the scene around 3:00 a.m.

       The deputies and Agent Willey observed evidence that suggested someone had

been manufacturing PCP on the property: Near the vehicles and shed they found large

drums containing chemicals used in the PCP manufacturing process and garbage cans

containing PCC crystals (a precursor to PCP). Agent Willey testified that, based on his

experience with the DEA’s clandestine laboratory team, this scene was consistent with a

PCP laboratory. It also appeared that someone had left the property hurriedly: Law

enforcement found recently eaten food on top of the Pontiac’s closed trunk, abandoned

personal items scattered around the property, and fresh footprints leading away from the

property. Based on this information, law enforcement declared the area a crime scene.

       Agent Willey and his team searched all three vehicles. The Pontiac--the only

vehicle at issue here--had no license plate and no visible registration tag. 1 On top of the

Pontiac’s trunk law enforcement found partially eaten food and a receipt for food

purchased the previous day in Los Angeles, California. From outside the Pontiac, law

enforcement could plainly see that it contained a backpack, amber liquid in bottles that

Agent Willey believed to be finished PCP (which later turned out to be Pine-Sol),

cellphones, and various documents. Agent Willey testified that his team searched the

       1
        The Pontiac was located between the other two vehicles. Law enforcement later
determined that the Pontiac was registered to a Damian Robinson.

                                               3
vehicles because (1) standard DEA practice was to impound and inventory vehicles when

no one was present to claim them, (2) he had safety concerns related to possible

explosives in the vehicles and the vehicles’ proximity to explosive materials on the

property, and (3) he wanted to identify the registered owner(s) of the vehicles. Agent

Willey opened the Pontiac’s doors to conduct a search at around 6:00 a.m.; law

enforcement never obtained a warrant to search the Pontiac.

      Several pieces of evidence inside the Pontiac linked Defendant to the vehicle and

the PCP conspiracy.     The deputies found an assortment of documents containing

Defendant’s name and address inside the Pontiac’s unlocked interior and glove

compartment. Agent Willey and his team also found multiple cellphones inside the

Pontiac.   DEA agents later obtained a warrant for three cellphones that were still

operational. A search of one of the cellphones found in the passenger’s seat provided

evidence suggesting that Defendant had used that cellphone to arrange drug deliveries.

                                           B.

      A grand jury indicted Defendant for conspiracy to possess with intent to distribute

a controlled dangerous substance in violation of 21 U.S.C. § 846. Defendant filed a

motion to suppress the evidence obtained from the Pontiac on the ground that Agent

Willey and his team should have obtained a warrant between the time when Agent Willey

arrived on the scene--3:00 a.m.--and when the search began--around 6:00 a.m.

Assuming, without finding, that Defendant had standing to contest the search, the district

court denied Defendant’s motion to suppress. It concluded that the warrantless search

was reasonable because (1) it was necessary for officer safety, and (2) law enforcement

                                            4
would have inevitably discovered the contents of the Pontiac after impounding it and

conducting an inventory search. A jury convicted Defendant after a four-day trial, and

Defendant timely appealed.



                                            II.

       On appeal Defendant argues that no exception to the warrant requirement justified

the search at issue. Defendant further maintains that the district court erred in finding

that law enforcement would have inevitably discovered the evidence at issue because the

government did not submit evidence of a standard DEA impoundment-and-inventory

procedure, and Agent Willey did not testify about the specifics of such a procedure. 2

       The government counters that an officer-safety-based exigent-circumstances

exception and the automobile exception justified the warrantless search because law

enforcement had probable cause to believe that the Pontiac contained dangerous material

related to PCP manufacturing.      The government also claims that the district court

correctly applied the inevitable-discovery doctrine because, based on Agent Willey’s




       2
        Defendant also argues that the district court should have required the government
to prove his prior convictions to a jury beyond a reasonable doubt before subjecting him
to a mandatory sentence under 21 U.S.C. § 841(b)(1)(A). However, as Defendant
conceded at oral argument, Supreme Court precedent forecloses this challenge.
Almendarez-Torres v. United States, 523 U.S. 224, 226–27, 239–47 (1998); see also
Alleyne v. United States, 133 S. Ct. 2151, 2160 n.1 (2013). Although the Supreme Court
has expressed doubt about the continuing validity of Almendarez-Torres, it “remains
good law, and we may not disregard it unless and until the Supreme Court holds to the
contrary.” United States v. McDowell, 745 F.3d 115, 124 (4th Cir. 2014).

                                             5
testimony concerning DEA standard practice, it was clear that law enforcement would

have impounded the Pontiac and inventoried all of its contents.

       “In considering the appeal of a denial of a motion to suppress, we review the

district court’s legal conclusions de novo and its factual findings for clear error.”

United States v. Slocumb, 804 F.3d 677, 681 (4th Cir. 2015). “We further construe the

evidence in the light most favorable to the government--the prevailing party below.” Id.

       For the reasons that follow, we affirm on the basis of the inevitable-discovery

doctrine. We therefore do not reach the question of whether the automobile exception or

an exigent-circumstances-based exception to the warrant requirement applies.

                                             A.

       The Fourth Amendment protects “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures.”

U.S. Const. amend. IV. The Fourth Amendment’s exclusionary rule normally prevents

the government from using evidence obtained as a result of an illegal search against the

victim of that search. See Utah v. Strieff, 136 S. Ct. 2056, 2061 (2016). However, as

both the Supreme Court and this court have repeatedly explained, the exclusionary rule is

subject to certain exceptions. Id.; Nix v. Williams, 467 U.S. 431, 441–42 (1984); United

States v. Hill, 849 F.3d 195, 200 (4th Cir. 2017).

       The inevitable-discovery doctrine constitutes one such exception and allows the

government to use information obtained from an otherwise unreasonable search if it can

establish by a preponderance of the evidence that law enforcement would have

“ultimately or inevitably” discovered the evidence by “lawful means.” Nix, 467 U.S. at

                                             6
444; see also Strieff, 136 S. Ct. at 2061. “Lawful means” include an inevitable search

falling within an exception to the warrant requirement, such as an inventory search, that

would have inevitably uncovered the evidence in question. United States v. Allen, 159
F.3d 832, 841 (4th Cir. 1998).         Whether law enforcement would have inevitably

discovered the evidence by lawful means is a question of fact, and we thus accord great

deference to the district court’s findings. Id. at 838–39; see also Murray v. United States,

487 U.S. 533, 543–44 (1988).

                                            B.

       An inventory search of an automobile is lawful (1) where the circumstances

reasonably justified seizure or impoundment, and (2) law enforcement conducts the

inventory search according to routine and standard procedures designed to secure the

vehicle or its contents. See Colorado v. Bertine, 479 U.S. 367, 371–76 (1987); United

States v. Brown, 787 F.2d 929, 931–32 & n.3 (4th Cir. 1986). Reviewing the evidence in

the light most favorable to the government, we agree that the inevitable-discovery

doctrine applies here on this basis.

                                             1.

       Impoundment constitutes a reasonable course of action when the owner of a

vehicle abandons it, or law enforcement cannot identify the owner. South Dakota v.

Opperman, 428 U.S. 364, 375 (1976); Brown, 787 F.2d at 932–33. This remains true

even if law enforcement has alternatives to impounding the vehicle. See Brown, 787 F.2d

at 932–33.



                                             7
       The circumstances confronting the DEA agents at the crime scene support a

finding that impoundment was a reasonable course of action. See Opperman, 428 U.S. at

375; Brown, 787 F.2d at 932–33. Here, law enforcement encountered the Pontiac--with

no visible license plate or registration--in what appeared to be a state of recent

abandonment, and they could not identify the owner of the Pontiac. Agent Willey’s

testimony substantiated the finding that DEA standard practice called for impoundment

of the Pontiac. In addition, safety concerns added to the reasonableness of impoundment.

See United States v. Ford, 986 F.2d 57, 60 (4th Cir. 1993). Agent Willey could plainly

see two bottles through the unlocked Pontiac’s window, which, in his professional

opinion, could have contained PCP. Explosive materials used in PCP manufacturing

surrounded the Pontiac, and it was reasonable to conclude that drug manufacturers did

not carry those materials to the property on foot. Furthermore, that same property had

caught fire before because of similar explosives.        These circumstances reasonably

justified impoundment.

                                             2.

       The government need not provide a written inventory policy to prove that a law

enforcement agency conducts its inventory searches according to routine and standard

procedures so long as the district court has sufficient evidence to ensure that the practice

conforms to our precedent. See Ford, 986 F.2d at 60. We have held that an inventory

search of all of a vehicle’s contents is reasonable if the agent who conducted the search

followed a practice to do so for all impounded vehicles. See Brown, 787 F.2d at 932–33.



                                             8
      Agent Willey provided sufficient testimony for the district court to find that the

DEA had a standard inventory procedure pertaining to all impounded vehicles and would

have inevitably discovered the challenged evidence by conducting an inventory search

according to routine and standard DEA procedures. See Ford, 986 F.2d at 60. Even the

most circumscribed inventory procedures call for an inventory of unsecured items located

in an unlocked vehicle’s interior. See Opperman, 428 U.S. at 375–76; United States v.

Matthews, 591 F.3d 230, 237–38 (4th Cir. 2009). Such basic procedures would have

uncovered the incriminating cellphone found on the passenger’s seat and the documents

strewn throughout the unlocked Pontiac’s interior. 3 As for documents found in the glove

compartment, we note that both the Supreme Court and lower federal courts have

“recognized that standard inventories often include an examination of the glove

compartment, since it is a customary place for documents of ownership and registration.”

Opperman, 428 U.S. at 372. Here, although Agent Willey did not guide the district court

step-by-step through the DEA’s impoundment-and-inventory procedure, he did explain

that identifying the registered owner of the vehicle was part of standard DEA practice.

The district court did not clearly err in finding that the DEA would routinely search a

glove compartment under these circumstances. See Opperman, 428 U.S. at 376 & n.10;

see also United States v. Banks, 482 F.3d 733, 740 (4th Cir. 2007).

      3
         The DEA also correctly sought a warrant for the cellphone before searching its
contents. Riley v. California, 134 S. Ct. 2473, 2485 (2014); see also United States v.
Arellano, 410 F. App’x 603, 606–07 (4th Cir. 2011) (per curiam) (unpublished) (holding
that the district court did not err in applying inevitable-discovery doctrine to evidence
found on a cellphone seized from a warrantless vehicle search for which law enforcement
obtained a warrant before searching).

                                            9
                                           III.

      In short, we have never required the government to provide a written

impoundment-and-inventory policy or elicit step-by-step testimony concerning such a

policy to meet its burden under the inevitable-discovery doctrine. The government meets

its burden and this court can affirm on inevitable-discovery grounds if the district court

can assess the inevitability and reasonableness of a hypothetical inventory search from

testimony provided by a law-enforcement official--such as DEA Agent Willey here.

See Ford, 986 F.2d at 60; United States v. Mancera-Londono, 912 F.2d 373, 375–76 (9th

Cir. 1990) (crediting DEA agent’s testimony about unwritten procedures the DEA

follows for impounding and inventorying automobiles in an inevitable-discovery case);

see also United States v. Agofsky, 20 F.3d 866, 872–73 (8th Cir. 1994); United States v.

Frank, 864 F.2d 992, 1002–05 (3d Cir. 1988); United States v. Okiyama, No. 93-10569,

1994 WL 198632, at *1 & n.1 (9th Cir. May 19, 1994) (unpublished). As explained

above, the government has met its burden in this case. Therefore, we affirm the district

court’s denial of Defendant’s motion to suppress.

                                                                             AFFIRMED




                                           10